                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                                CASE NO. 6:18-CV-1 148-ORL-37GJK


 SEABRELLA, LLC,                                     NOTICE OF VOLUNTARY
                                                     DISMISSAL PURSUANT TO
                   Plaintiff,                        F.R.C.P. 41(a)(1)(A)(i)
 vs.

 FLAMAGGIO, LLC; and
 BERENIKA MACIEKEWICZ,

                  Defendants.




       NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiff
Seabrella, LLC, by and through its undersigned counsel, hereby give notice that the above-
captioned action is voluntarily dismissed, without prejudice against the defendants, Flamaggio,
LLC, and Berenika Maciekewicz.

Date: October 12, 2018

                                                  /s/Ronald D. Edwards, Jr.
                                                  Ronald D. Edwards, Jr.
                                                  Florida Bar No. 0053233
                                                  Adam R. Lewis
                                                  Florida Bar No. 117376
                                                  Lowndes, Drosdick, Doster, Kantor
                                                     & Reed, P.A.
                                                  215 North Eola Drive
                                                  Post Office Box 2809
                                                  Orlando, Florida 32802-2809
                                                  (407) 843-4600
                                                  (407) 843-4444 [Fax]
                                                  ronald.edwards@lowndes-law.corn
                                                   lit.control@lowndes-law.com
                                                  tracy.kennison(ZIjlowndes-law.com
                                                   Co-Counsel for Plaintiff



0908008\1 80960\8404777v 1
                                 and

                                 Matthew G. Mrkonic
                                 Michigan Bar No. P79406
                                 California Bar No. 266779
                                 Honigman Miller Schwartz and Cohn, LLP
                                 2290 First National Building
                                 660 Woodward Avenue
                                 Detroit, Michigan 28336-3506
                                 (313) 465-7614
                                 (313) 465-7615 [Fax]
                                 MMrkonichonigman.com
                                 Co-Counsel for Plaintiff
                                 Pro Hac Vice




                             2
0908008\1 80960\8404777v 1
